Case 6:18-cv-00308-ADA Document 55-5 Filed 03/13/19 Page 1 of 8




      EXHIBIT 4
                    Case 6:18-cv-00308-ADA Document 55-5 Filed 03/13/19 Page 2 of 8

Contact
                                        Marcus Grande
www.linkedin.com/in/marcusgrande        Sr. Software Engineer at Roku; Embedded Linux Developer;
(LinkedIn)                              Network, Storage, Audio Technology Professional
                                        Austin, Texas Area
Top Skills
Networking                              Summary
Storage Area Networks
                                        • Experience in Enterprise and Consumer Electronics space
Fibre Channel
                                        • Expertise Software Development, Networking, Storage, and Home
                                        Audio technology
Languages
                                        • Experience with Linux and UNIX (AIX) Device Driver and System
English (Native or Bilingual)
                                        Programming. Previous experience with Windows NT drivers
Portuguese (Native or Bilingual)
                                        • Consumer Electronics - HDMI, Home Audio, Smart TVs
Spanish (Native or Bilingual)
                                        • Experience with various Storage/IO technologies: FC/FCoE SAN,
                                        SCSI, SAS, PCIe, Flash Update, Open Firmware, I/O Virtualization
Honors-Awards
                                        (NPIV, SR-IOV). Some iSCSI
Software Engineer
                                        • Experience with various networking technologies: Converged
Student
                                        Network Adapters (CNA), TCP, UDP, IP, ICMP, VDSL, Ethernet,
Principal Software Engineer
                                        VLANs, WiFi 802.11n/ac, Multicast audio/video (IGMP), QoS
                                        (802.11D/p, DSCP, WMM/WME), RTP/RTCP, HPNA. Some VoIP
Publications
                                        • Experience with various router technologies: NAT, Firewalls, Traffic
Multiported Storage Devices
                                        Shaping/Policing
                                        • Experience with Linux Network Programming: iptables/ebtables, tc,
Patents
                                        sockets, network driver/kernel concepts, bridges
System and method for pricing agent
for differentiated services computer    • Experience with TR-069/TR-098 CPE WAN Management Protocols
networks                                (CWMP) for remote management of home routers
System and method for dynamic           • Experience with frame/packet analysis tools: Wireshark, tcpdump,
price determination in differentiated
services computer networks
                                        Finisar/JDSU
System and method for efficient         • Experience with large code bases
management of fibre channel             • Ability to consider and foresee far-reaching ramifications of design
communication
                                        decisions and potential impacts on the customer
System and method to determine
                                        • Frequently consulted as a technical expert by product, test and
fibre channel device locations using
GPS                                     customer support teams
System and method for fiber channel     • Proactive in addressing deficiencies in serviceability of products
remote activation and enhanced          and internal processes/tools
security
                                        • Ability to diagnose complex issues and design comprehensive
                                        solutions across HW/SW boundaries
                                        • Attentive to quality and ease of maintenance



                                                                       Page 1 of 7
Case 6:18-cv-00308-ADA Document 55-5 Filed 03/13/19 Page 3 of 8

                  • Full software development life cycle experience, including project
                  management, technical team lead, design, code development, test
                  and enterprise customer support
                  • Strong written and verbal communication skills, presentation skills,
                  and mentoring and teaching skills
                  • Extensive debugging experience of complex problems
                  encompassing adapter drivers and firmware, storage and network
                  switches and routers, and end devices



                  Experience
                  Roku
                  Sr. Software Engineer
                  July 2015 - Present
                  Austin, Texas Area

                  Firmware, New Products (Streaming Audio/Video Products)


                  • Embedded Software development for Roku Smart TV product line.
                  • Audio subsystem, including audio path setup and reliable playback of various
                  audio formats (PCM-Stereo, Dolby Digital Plus, Dolby Atmos, DTS, etc.).
                  • Implemented support for Mobile Private Listening feature for Roku TV
                  products. Allows user to listen to TV audio through a mobile device.
                  • Audio/Video Receiver (AVR) and Soundbar interoperability development
                  work using CEC, ARC, and S/PDIF audio interconnect technologies.
                  • HDMI communication protocol experience - CEC, ARC, EDID.
                  • Added support for Remote Control programming via back-end services.


                  Pace Americas
                  Principal Software Engineer
                  November 2013 - July 2015 (1 year 9 months)
                  Pace Americas (formerly 2Wire)


                  Development of Embedded Linux Software for Residential Gateway Devices
                  used by ISPs and IPTV providers. Includes Gigabit Ethernet and VDSL
                  Broadband Access, Gigabit LAN Ethernet, VDSL, WiFi 802.11n/ac, VoIP,
                  HPNA, TR-069, and Battery technologies.


                  • Developed software features (user and kernel space) across various
                  networking technologies. Based upon Broadcom Board Support Package


                                                    Page 2 of 7
Case 6:18-cv-00308-ADA Document 55-5 Filed 03/13/19 Page 4 of 8

                  (BSP) and various Broadcom SoCs (system on a chip) and Forwarding Assist
                  (Packet Accelation) Processors.
                  • Development of embedded software for controlling Broadcom Ethernet
                  Roboswitch hardware, including L2/L3 QoS, Port Mirroring, Link Negotiation,
                  and Hardware Statistics gathering.
                  • Designed and implemented features for LAN-to-LAN and WAN-to-LAN
                  Quality of Service (QoS).
                  • Bring-up development for advanced IPTV Ad Splicing features using RTP/
                  RTCP Multicast audio/video technology.
                  • On-site developer at AT&T Labs. Worked in conjunction with AT&T Test
                  Engineers in development of Targeted Ad Insertion technology and provided
                  on-site support to Test Engineering group.
                  • Participated in weekly technical calls with Broadcom Engineers and
                  Managers to review outstanding tickets against BSP.
                  • Developed ad-hoc tools/scripts for use in development process.
                  • Developed education and training Wiki and provided consulting to colleagues
                  to assist in development of various features.


                  IBM
                  Converged Network Adapter Technology
                  2009 - November 2013 (4 years 11 months)
                  • Design and development of device drivers for emerging converged network
                  adapter technology for two families of CNAs.
                  • Familiarity with Ethernet FCoE frame formats, FCF Bridging (Ethernet to FC
                  bridge), DCBX, and FCF VLAN considerations.
                  • Experience with Cisco and Brocade Converged Network Switches (FCoE
                  switches).
                  • Planned and presented education sessions on burgeoning CNA/FCoE
                  technology to developers and service personnel.


                  IBM
                  Virtualization Development
                  2008 - November 2013 (5 years 11 months)
                  Austin, TX

                  • Expertise in Virtualization, including NPIV (N_Port ID Virtualization) for FC/
                  FCoE adapters and IBM PowerVM Virtual Storage.
                  • Technical consultant for Client OS Virtual FC adapter enablement on
                  PowerVM platform. Client OSes include Linux, AIX, and IBMi.




                                                       Page 3 of 7
Case 6:18-cv-00308-ADA Document 55-5 Filed 03/13/19 Page 5 of 8

                  • Power Cloud Initiative - Designed and developed Targeted Device
                  Configuration for AIX across all FC/FCoE product lines for streamlined cloud
                  storage deployment.
                  • Provided consulting to PowerVM and VM Control teams on design of storage
                  deployment solutions for Power Cloud Initiative.
                  • Contributed to design and development of SR-IOV Virtual Function (VF)
                  driver for AIX FC/FCoE adapters.


                  IBM
                  Technical Lead
                  2006 - November 2013 (7 years 11 months)
                  Austin, TX

                  • Called on to contribute to various ad-hoc workgroups to address issues
                  in customer satisfaction, end-to-end interoperability, performance, and
                  development tools.
                  • Self-initiated effort to develop sophisticated code management and build
                  tool to reduce development time and automate time-consuming procedures.
                  Tool was expanded to handle multiple source-control engines (CMVC/
                  ClearCase). Tool was adopted by various AIX teams and used for both
                  personal productivity as well as area-wide build automation.
                  • Self-initiated effort to develop automated build and code patch tool to
                  provide test teams across IBM with up-to-date code for testing of new adapter
                  products. Adopted by various AIX teams.
                  • Co-Architect for cross-team Device Driver coordination/communication
                  protocol for use with FCoE CNAs during adapter firmware download, firmware
                  dump, and PCI Enhanced Error Recovery (EEH).
                  • Coordinated efforts between device driver development, program
                  management, and release management.


                  IBM
                  Trainer and Mentor
                  2006 - November 2013 (7 years 11 months)
                  Austin, TX

                  • Owner and co-author of PCI Enhanced Error Handling (EEH) Development
                  guide included in AIX DDK and used by teams across AIX as well as external
                  vendors.
                  • Taught EEH education module of AIX training course offered as part of IBM
                  AIX Kernel employee training.




                                                     Page 4 of 7
Case 6:18-cv-00308-ADA Document 55-5 Filed 03/13/19 Page 6 of 8

                  • Organized and conducted education sessions with service teams to keep
                  them abreast of the latest technological advances in the FC/FCoE space and
                  provide training to support new features in the FC/FCoE driver stacks.
                  • Trainer and mentor for IBM new hires and contractors joining AIX FC/FCoE
                  device driver team.


                  IBM
                  QLogic FC/FCoE Adapter Driver Developer
                  2004 - November 2013 (9 years 11 months)
                  Austin, Texas

                  • Technical Lead and Lead Developer for all QLogic FC
                  (2312/2422/2432/2532) and FCoE (8001) Device Driver deliverables for IBM
                  PureSystem, Power Systems, and IBM Blade Center platforms running AIX.
                  • Key liaison between IBM and QLogic in technical collaboration during
                  development of QLogic-based adapter products.
                  • Project lead for NPIV Enablement on QLogic FC/FCoE adapters for use on
                  PowerVM platform.
                  • Made key performance enhancements to the AIX QLogic FCoE Device Driver
                  that resulted in an 80% performance improvement (for 4K IOPs) from the initial
                  performance numbers.
                  • Assisted QLogic Corp. FCode development in debug of and resolution of
                  complex Fibre Channel boot problems.
                  • Designed and developed Flash/Firmware update code for various QLogic
                  products.
                  • Designed and implemented SCSI Target Mode support for use in Cluster
                  Aware AIX (CAA) framework for QLogic FC/FCoE Device Driver stack.


                  IBM
                  Emulex FC/FCoE Adapter Driver Developer
                  January 2000 - November 2013 (13 years 11 months)
                  Austin, Texas

                  • Co-designer/lead developer for next generation Emulex 16Gb FC and 10Gb
                  FCoE adapter family on the “Lancer” (XE201) chipset for Power Systems and
                  IBM PureFlex platforms.
                  • Initiated a broad IBM cross-server-brand collaboration (AIX on Power, IBMi
                  on Power, and zOS on System z mainframes) on requirements for adoption of
                  next-gen 16Gb FC and 10Gb FCoE adapter. Resulted in key design changes
                  from supplier that improved and simplified adapter interfaces, improved
                  serviceability and reduced development effort.



                                                    Page 5 of 7
Case 6:18-cv-00308-ADA Document 55-5 Filed 03/13/19 Page 7 of 8

                  • Co-designer/developer for NPIV Enablement on Emulex Lancer FC/FCoE
                  adapters for use on PowerVM platform.
                  • Designed/developed high-availability features for FC/FCoE drivers, including
                  Fast Failover feature for multipath environments and Dynamic Tracking of FC/
                  FCoE storage devices as they move on the SAN.
                  • Understanding of various Emulex SLI Firmware APIs (SLI-2/3/4).
                  • Contributed to design and implementation of SCSI Target Mode support for
                  use in Cluster Aware AIX (CAA) framework for Emulex FC Device Driver stack.


                  IBM
                  Storage Area Network and Storage Device Expert
                  January 2000 - November 2013 (13 years 11 months)
                  • Deep FC, FCoE and SCSI protocol knowledge. Moderate SAS and iSCSI
                  knowledge.
                  • Experience with SAN management and switch technologies, including
                  Brocade, QLogic, Cisco FC/FCoE switches.
                  • Expert in troubleshooting of complex SAN and Multipath IO issues.
                  • Experience with FC/FCoE trace analyzers and other SAN debug tools.
                  • Experience in writing software to interface with various FC/FCoE storage
                  products, including IBM Enterprise Storage Server (ESS), EMC Storage, IBM
                  FastT Storage, Hitachi Storage, Engenio storage and JBOD storage.


                  Walter Reed Army Institute of Research
                  Research Engineer
                  May 1994 - May 1995 (1 year 1 month)
                  Rockville, MD

                  Blood Research Detachment


                  • Developed, characterized and made design modifications to a prototype
                  pulsed accelerated stopped-flow calorimeter designed by Dr. Robert L. Berger
                  for use in kinetic studies of biological reactions. The apparatus consisted of
                  thermal, optical, pressure and velocity detection systems.
                  • Solved a two-year problem by discovering the source of discontinuities in the
                  output of the linear encoder used in the velocity detection system and assisted
                  in implementing a new design to correct the problem.
                  • Established the protocol for the analysis of raw data output of the optical
                  system.


                  National Institutes of Health
                  Research Engineer

                                                      Page 6 of 7
Case 6:18-cv-00308-ADA Document 55-5 Filed 03/13/19 Page 8 of 8

                  August 1993 - December 1993 (5 months)
                  Bethesda, MD

                  National Heart, Lung and Blood Institute
                  Biophysical Chemistry and Instrumentation Lab


                  • Utilized and developed various troubleshooting techniques in solving
                  problems with the thermistors and digital differential bridge used in the thermal
                  detection system of pulsed accelerated stopped-flow calorimeter.
                  • Modified delicate calorimeter reactor core, optical system, and mechanical
                  drive system to improve experimental results.




                  Education
                  Texas A&M University
                  M.S., Computer Engineering · (1998 - 2000)


                  Texas A&M University
                  B.S, Electrical Engineering · (1989 - 1997)




                                                     Page 7 of 7
